Citation Nr: 9918308	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  91-38 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of a left knee injury with degenerative 
changes.  

2.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of a bunionectomy with osteotomy of the 
left second metatarsal.  

3.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of a bunionectomy with osteotomy of the 
second metatarsal of the right fifth toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant had active service from February 1978 and 
November 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims ("the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant filed a VA Form 9, Appeal to Board of Veterans' 
Appeals, which is dated in September 1997 and received in 
December 1997.  The appellant checked the box indicating that 
he wished to appear personally for a hearing at the RO before 
a Member of the Board.  He also requested reconsideration of 
his appeal and a personal hearing before the local hearing 
officer at the RO if his appeal was not favorably resolved.  

In September 1997, the RO sent a letter to the appellant 
notifying him of an October 1997 hearing at the RO.  

At the personal hearing the appellant's representative 
requested that the hearing be deferred pending completion of 
additional VA examinations and the subsequent decision on the 
issues on appeal.  

Subsequently, the appellant underwent additional VA 
examinations in November 1997 and January 1998.  

In April 1998 the RO granted service connection for a right 
knee disability, cervical spine arthritis, a left shoulder 
disability and schizophrenia.  The appellant did not appeal 
these decisions.  However, the RO confirmed and continued the 
10 percent ratings for his bilateral foot disabilities.  The 
RO also granted a 20 percent rating for post-operative 
residuals of the left knee injury.  This does not represent a 
favorable outcome or a full grant of benefits claimed by the 
appellant.  

The RO did not clarify whether the appellant continued to 
want to have a Travel Board hearing or another RO hearing.  A 
written withdrawal of the previous request for a hearing 
before a Member of the Board at the RO is not on file.

Under these circumstances, the case is REMANDED for the 
following action:

The RO should take appropriate action to 
schedule the appellant for a hearing at 
the New York, New York RO before a 
Member of the Board.  

A copy of the notice to the appellant of 
the scheduling of the hearing should be 
placed in the record.  

The case should then be returned to the Board for further 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


